Citation Nr: 0529835	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits 
paid under Chapter 35, Title 38, United States Code, in the 
amount of $2,574.00, was properly created.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran's period of active military service has not been 
verified.  He reportedly died on October [redacted], 2000.  The 
appellant is the child of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 administrative decision 
of the Department of Veterans Affairs (VA) Muskogee, 
Oklahoma, Regional Office (RO) that determined that the 
appellant was overpaid educational assistance benefits as 
administered under Chapter 35, Title 38, United States Code, 
in the amount of $2,574.00, and that the overpayment validly 
created an indebtedness on the part of the appellant.  The 
appellant perfected an appeal of that decision.  

During the development of the current appeal, the appellant 
requested a waiver of the overpayment debt.  That request for 
a waiver was denied in a July 2004 decision on waiver made by 
the Committee on Waivers and Compromises (the Committee) at 
the RO.  The appellant did not thereafter file a notice of 
disagreement with that decision.  The issue of waiver of the 
overpayment in question is therefore not before the Board on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The appellant was paid VA Chapter 35 educational 
assistance benefits for academic enrollment and full time 
continuous training in a Culinary Arts program from April 8, 
2002, through September 26, 2003.  He had interruptions in 
educational training from August 30, 2002 through September 
29, 2002; October 4, 2002 through October 13, 2002; December 
7, 2002 through January 5, 2003; and January 25, 2003 through 
March 9, 2003.  The appellant received $2,574.00 in pro-rated 
benefits for those periods of interruption in training.  

3.  There is no evidence of record of mitigating 
circumstances leading to the appellant's interruptions in 
educational training.


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $2,574.00, awarded pursuant to Chapter 35, Title 
38, United States Code, was properly created. 38 U.S.C.A. 
§§ 3531, 3680, 3685 (West 2002); 38 C.F.R. §§ 3.660, 21.3132, 
21.3135 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver or 
validity of an overpayment indebtedness.  Barger v. Principi, 
16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim that the overpayment is not valid.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the challenge to the validity 
have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The appellant 
was provided several opportunities to provide evidence in 
support of his claim.  Further development and further 
expending of VA's resources is not warranted.  

The RO informed the appellant of the information and evidence 
needed to substantiate his claim in a February 2004 letter 
notifying him of its decision, and the statement of the case 
issued to him in June 2004.  See 38 U.S.C.A. §§ 5102, 5103.  
In these documents the RO informed the appellant of the 
reasons his claim was denied and the evidence it had 
considered in denying the claim.  Further, in the statement 
of the case, the RO advised the appellant of the legal 
criteria governing entitlement to the benefits sought on 
appeal, to include reference to pertinent statutes and 
regulations.  The appellant has been given an opportunity to 
provide evidence and argument on the matter.  

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence for his claim, to include affording her 
the opportunity for a hearing.  In his substantive appeal 
filed in July 2004, the appellant indicated that "proof from 
W.C.I. [Western Culinary Institute, the appellant's 
educational institution] would help in deciding what he 
owed."  The appellant did not identify what the nature of 
that proof might be.  He indicated instead that he didn't 
believe that he took that much time off, and wanted to see 
the reasons for his absences for the dates for which the 
overpayment was paid.  He stated that he was working with 
W.C.I., presumably to obtain the alleged proof.  Thereafter, 
the RO directed a letter to the appellant indicating that the 
appellant had 90 days to submit additional evidence or 
appoint a representative to represent him in his appeal.  The 
appellant did not respond to this notice and did not submit 
additional evidence.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Accordingly, it is not 
prejudicial to the appellant if the Board proceeds to issue a 
decision on the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the unidentified "proof from W.C.I." 
described by the appellant in his substantive appeal, the 
Board finds that without more specific information pertaining 
to that source of evidence, the VA is under no duty to 
proceed further.  In that regard, the Board observes that 
VA's duty to assist the appellant is not "a license for a 
fishing expedition," nor is it a "one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances when he may or should have information 
that is essential in obtaining the putative evidence."  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (duty to 
assist does not extend to determinations of whether "there 
might be some unspecified information which could possibly 
support a claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied, 1 Vet. App. 406 (1991).  In 
the instant case, as the VA has made every reasonable attempt 
to obtain relevant records identified by the appellant, the 
duty to assist has been satisfied.  

Analysis

The appellant disputes the validity of the overpayment 
indebtedness of $2,574.00 of VA Chapter 35 educational 
assistance benefits.  He asserts his disbelief in the 
assertion that he owes that amount.  He claims that he does 
not recall that he took that much time off, and that he would 
like to see the reasons for his absences for the dates during 
which he was overpaid.  

By contrast, it is the position of the RO that a total 
overpayment of $2,574.00 was created because of the erroneous 
payments of educational assistance benefits to the appellant 
for certain periods of time between April 8, 2002, through 
September 26, 2003 during which the appellant had 
interruptions in training.  The RO based this finding upon 
notice from the certifying official of the educational 
institution where the appellant had attended that notified VA 
that the appellant had specific interruptions in training.

The facts of this case are clearly established.  Although the 
appellant has indicated otherwise, he has presented no 
evidence nor has he given any specific information that would 
challenge these facts.  In April 2002, the appellant entered 
an educational training program at W.C.I. under Chapter 35, 
Title 38, United States Code, of the VA educational 
assistance program.  The appellant indicated that the 
expected date of enrollment was April 8, 2002, and the length 
of the program would be 14 months.  Upon application for that 
program, the appellant was notified in writing that VA 
students may not take a leave of absence and collect VA 
benefits.  

During the course of the appellant's matriculation, the 
certifying VA official at W.C.I. submitted several Enrollment 
Certifications documenting the appellant's enrollment under 
that VA program.  The initial Certification indicated that 
the enrollment dates would be from June 3, 2002 to February 
27, 2003, for the first full-time academic year.  A second 
Enrollment Certification filed in November 2002 indicated 
that the enrollment dates would be from November 12, 2002 to 
August 8, 2003, for the second full-time academic year.  A 
third Enrollment Certification was filed in March 2003 that 
indicated that the enrollment dates would be from December 9, 
2002 to September 26, 2003, for the second full-time academic 
year.  

The appellant was paid VA ongoing educational assistance 
benefits for academic enrollment in the W.C.I. program from 
April 8, 2002 through September 26, 2003.  

In February 2004, the certifying VA official at W.C.I. 
submitted information to VA that stated that the appellant 
had been enrolled in a standard undergraduate full-time 
program that was designed as a continuous series of short 
classes that were without interruptions except for the 
standard holiday breaks.  The certifying VA official informed 
VA that the appellant had interruptions in educational 
training from August 30, 2002 through September 29, 2002; 
October 4, 2002 through October 13, 2002; December 7, 2002 
through January 5, 2003; and January 25, 2003 through March 
9, 2003.  

An audit was prepared by VA in May 2004, that indicated that 
the appellant had received $8,761.66 in VA educational 
benefits for the period from August 30, 2002 to September 26, 
2003.  The audit stated further that out of this amount, the 
appellant had received $2,574.00 in pro-rated benefits for 
those periods of interruption in educational training 
specified above.  

As noted above, the appellant claims that he does not recall 
that he took that much time off, and that he would like to 
see the reasons for his absences for the dates during which 
he was overpaid.  He has not submitted any evidence to 
support his allegations that he may have been in attendance 
during the periods in question.  He has not claimed that 
there were mitigating circumstances involved in the brief 
interruptions of his educational pursuits.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation including a course from which the 
student withdraws, unless the eligible person withdraws 
because he was called to active duty or the Secretary finds 
that there are mitigating circumstances for the withdrawal.  
38 U.S.C.A. § 3680(a) (West 2002); 38 C.F.R. § 21.3132(d) 
(2004).

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal or non-punitive grade, he 
must submit a description of these circumstances in writing 
to VA either within one year from the date VA notifies the 
eligible person that he must submit the mitigating 
circumstances or at a later date if the eligible person is 
able to show good cause why the one-year time limit should be 
extended to the date on which he or she submitted the 
description of the mitigating circumstances.  The eligible 
person must also submit evidence supporting the existence of 
mitigating circumstances within one year of the date VA 
requests such evidence.  38 C.F.R. § 21.3132(d)(1) (2004).

The following circumstances are representative of those which 
VA considers to be mitigating:  (i) an illness of the 
eligible person; (ii) an illness or death in the eligible 
person's family; (iii) an unavoidable geographical transfer 
resulting from the eligible person's employment; (iv) an 
unavoidable change in the eligible person's conditions of 
employment; (v) immediate family or financial obligations 
beyond the control of the eligible person which require him 
or her to suspend pursuit of the program of education to 
obtain employment; (vi) discontinuance of a course by a 
school; (vii) unanticipated active duty for training; and 
(viii) unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. § 21.3132(d)(2) 
(2004).

The VA education program does not pay for interval periods if 
a student withdraws from classes, does not take classes in 
sequence, or takes a leave of absence.  If a student's course 
or period of enrollment is interrupted for those reasons, the 
effective date of reduction or discontinuance of his or her 
award of education assistance will be the beginning and 
ending dates of the course or periods of enrollment as 
certified by the educational institution.  38 U.S.C.A. 
§§ 3531, 3680 (West 2002); 38 C.F.R. § 21.3135 (2004).

The evidence in the claims folder indisputably shows that the 
appellant was paid VA educational assistance benefits for the 
periods of interruptions in his educational training program 
that occurred from August 30, 2002 through September 29, 
2002; October 4, 2002 through October 13, 2002; December 7, 
2002 through January 5, 2003; and January 25, 2003 through 
March 9, 2003.  The evidence further shows that he was paid a 
pro-rated total of $2,574.00 in benefits for those periods.  
The appellant has not alleged and has submitted no evidence 
to indicate that there were any mitigating circumstances such 
as those listed at 38 C.F.R. § 21.3132(d)(2), and there is 
nothing else of record to support a finding of mitigating 
circumstances in this case.

In summary, the record confirms that the appellant was, in 
fact, paid benefits for interrupted periods of education.  
Therefore, the Board must conclude that the retroactive 
reduction of educational assistance benefits in this case was 
proper, as there are no statutory or regulatory provisions 
that would allow the appellant to retain educational 
assistance benefits for classes that he did not attend.  The 
law is clear that the purpose of the VA educational 
assistance programs is to provide for the pursuit of 
education, and in this case, the appellant received benefits 
for education that he did not pursue.  Based upon the 
foregoing, the Board concludes that the RO properly reduced 
the benefits at issue, thereby resulting in the overpayment 
indebtedness of $2,574.00 in dispute.  See 38 C.F.R. §§ 
21.3135.  


ORDER

The overpayment of educational assistance benefits paid under 
Chapter 35, Title 38, United States Code, in the amount of 
$2,574.00, was properly created, and the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


